Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 03/10/2021 under AFCP 2.0.
Claims 1 – 5, and 7 – 20 are allowed with the examiner’s amendment as follow:
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Miller [reg# 48534] on 03/17/2021.
Please amend claims 1, 6 – 8 and 15 – 20 as follow:
In the claim 1:
Please replace claim 1 with -----1.		 A method for managing power for Universal Serial Bus (USB) ports, the method comprising:
presenting an advertisement of a default power supply to a USB device connected to a USB port;
receiving power attribute information from a USB device configuration descriptor during USB device enumeration, in response to determining the USB device does not support USB power delivery (USB PD) and after presenting the advertisement, where the advertisement is a resistance level associated with a default power supply; and

In the claim 6:
Please cancel the claim 6.
In the claim 7:
Please replace claim 7 with -------- 7.	The method of claim 1, wherein dynamically changing the power supply increases the power supply to a maximum supported by the USB device or decreases the power supply to a minimum supported by the USB device.--------- 
In the claim 8:
Please replace claim 8 with --------8.	A computing device supporting power management for Universal Serial Bus (USB), the computing device comprising:
an interface to communicate with a set of USB ports; and
a processing device coupled to the interface, the processing device to execute an operating system policy manager (OPM), the OPM to include a device policy manager (DPM) to implement power management for the set of USB ports, the OPM supporting an extension of the DPM, the extension of the DPM to access USB device configuration descriptors of USB devices connected to the set of USB ports, after presenting an advertisement of a default power supply to the USB devices, where the advertisement is a resistance level associated with a default power supply, the extension to determine power information for the USB devices and provide the power information to the DPM.----------------

In the claim 15:
Please replace claim 15 with ---------- 15.		A non-transitory computer-readable medium having stored therein a set of instructions, which when executed by a controller or processor, cause the controller or processor to perform a set of operations, the set of operations to manage power management for Universal Serial Bus (USB) connectors and a plurality of USB devices, the set of operations comprising:
providing a default power supply to each USB device that connects, where the default power supply is advertised as a resistance level associated with the default power supply;
determining power requirements for each USB device using USB power delivery (USB PD) and by parsing USB device configuration descriptors to determine power requirements of each USB device that does not support USB PD after providing the default power supply; and
allotting power supply to each USB device according to negotiated USB PD power level and determined power requirements of each USB device that does not support USB PD.-----------
In the claim 16:
Please replace claim 16 with ----------  16.	The non-transitory computer-readable medium of claim 15, having further instructions stored therein, which when executed cause the controller or processor to perform additional operations comprising:
receiving the power requirements after USB device enumerations from a device policy manager extension.
In the claim 17:
Please replace claim 17 with ----------  17.	The non-transitory computer-readable medium of claim 15, having further instructions stored therein, which when executed cause the controller or processor to perform additional operations comprising:
detecting whether each USB device supports USB PD.------
In the claim 18:
Please replace claim 18 with ----------  18.	The non-transitory computer-readable medium of claim 15, having further instructions stored therein, which when executed cause the controller or processor to perform additional operations comprising:
changing power allotment to each USB device in response to changes in the power requirements of each USB device.------------
In the claim 19:
Please replace claim 19 with ----------  19.	The non-transitory computer-readable medium of claim 15, having further instructions stored therein, which when executed cause the controller or processor to perform additional operations comprising:
advertising the default power supply to each USB device at time of connection.-----------
In the claim 20:
Please replace claim 20 with ----------  20.	The non-transitory computer-readable medium of claim 15, wherein the default power supply is provided to each USB Type-C device that does not support USB PD.---------------  
Reasons for Allowance
Amended independent claims 1, 8, and 15 are allowed for reasons argued by the applicant in pages 6-12 of the remarks, filed 03/10/2021 with the examiner’s 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed “receiving power attribute information from a USB device configuration descriptor during USB device enumeration, in response to determining the USB device does not support USB power delivery (USB PD) and after presenting the advertisement, where the advertisement is a resistance level associated with a default power supply; and dynamically changing the power supply to meet power requirements of the USB device identified by the power attribute information“, “a processing device coupled to the interface, the processing device to execute an operating system policy manager (OPM), the OPM to include a device policy manager (DPM) to implement power management for the set of USB ports, the OPM supporting an extension of the DPM, the extension of the DPM to access USB device configuration descriptors of USB devices connected to the set of USB ports, after presenting an advertisement of a default power supply to the USB devices, where the advertisement is a resistance level associated with a default power supply, the extension to determine power information for the USB devices and provide the power information to the DPM‘, and “providing a default power supply to each USB device that connects, where the default power supply is advertised as a resistance level associated with the default power supply; determining power requirements for each USB device using USB power delivery (USB PD) and by parsing USB device configuration descriptors to determine power requirements of each USB device that does not support 
Therefore, claims 1 – 5 and 7 – 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NITIN C PATEL/Primary Examiner, Art Unit 2186